        CASE 0:20-cv-01036-DWF-KMM Doc. 26 Filed 11/13/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Minnetonka Public Schools,                           Case No. 0:20-cv-01036-DWF-KMM
Independent School District No. 276,

                     Plaintiff,

v.                                                     MEMORANDUM OF LAW IN
                                                       RESPONSE TO DEFENDANT’S
                                                       MOTION
M.L.K., a minor child, by and through
his Parents, S.K. and D.K.,

                     Defendant.

                                    INTRODUCTION

       When schools use their expertise to address a child's distinct educational needs,

courts must give their judgments appropriate deference. K.D. v. Downington Area Sch.

Dist., 904 F.3d 248, 250 (3trd Cir. 2018) citing Endrew F. ex rel. Joseph F. v. Douglas

Cty. Sch. Dist. RE-1, 137 S.Ct. 988, 1001-02 (2017). The ALJ failed to give the

educators’ expertise that deference. She ignored the preponderance of evidence that the

District identified the Student’s special education needs, provided a substantial suite of

services and that the Student made progress in light of his unique circumstances. The

District is entitled to judgment on the administrative record.

                                       ARGUMENT

I.     Standard of Review.

       Parents incorrectly assert that the Court must defer to the ALJ’s “educational

policy decisions.” Doc. No. 23, at 3-4. Instead of deferring to the ALJ, the Court has a

                                             1
          CASE 0:20-cv-01036-DWF-KMM Doc. 26 Filed 11/13/20 Page 2 of 5




duty to “review the administrative record” and base its decision on “the preponderance of

the evidence.” The “due weight” standard of review “is less deferential than the

substantial-evidence standard commonly applied in federal administrative law.” K.E. ex

rel. K.E. v. Indep. Sch. Dist. No. 15, 647 F.3d 795, 803 (8th Cir. 2011). It does not

require the Court to defer to the ALJ’s legal conclusions or educational policy decisions.

See Id. at 804. As long as the Court defers to “the ALJ’s observations of the witnesses

[and does not] substitut[e] its own notions of educational policy for those of trained

educators,” it gives appropriate “due weight” to the administrative proceeding. Id. at

803-04.

II.       District Identified Student’s Special Education Needs.

       Dr. Zeigler, the Parents’ expert, testified that the District identified the Student’s

needs including attention, autism, speech language needs and dyslexia. Doc. 13.3 p.123,

ll.11-15; p. 168, ll.4-10; p. 192, l.13-20 (identified phonological processing, decoding,

and reading fluency in each IEP). Dr. Zeigler stated that it was not that the District did

not attend to the Student’s dyslexia, his concern was that without making the Student

eligible under SLD and OHD, the staff might not make reading or attention a priority.

Doc. 13.3, p.250, ll.9-10; p.284, ll.9-12. But his own testimony affirms that was not the

case. He testified that beginning with first grade, the IEPs focused on reading, written

language and math. Doc.13.3, p.191-92. Every IEP described these needs and

corresponding goals. Every educator testified that they identified and understood the

Student’s needs in phonics, decoding and reading fluency. The Student’s special

education needs were identified.

                                               2
          CASE 0:20-cv-01036-DWF-KMM Doc. 26 Filed 11/13/20 Page 3 of 5




         The Student’s special needs were attended to via research-based curriculum,

highly trained teachers, and increasing amounts and intensity of services. Dr Ziegler

agreed that the District did each of the following appropriate response to intervention

steps:

            • First, identify the Student’s needs; Doc. 13.3 p. 245-246.

            • Use research-based curriculum; Doc. – p. 246, ll. 7-10 p.181, l.8-12 and

            • Increase the intensity of services in response to slower progress. Doc.13.3

               p.246, ll.11-14,15-20.

He testified that some students’ progress is slower because of their constellation of needs

rather than because of a failure of the educators. Doc. 13.3 p.184, ll.21-25. The Student’s

constellation of needs was significant according to all of the witnesses. Doc.13.3 p.120,

l.16-22; p.156, l.18-21. “[Student] is a profoundly dyslexic young man with significant

phonological processing issues, with significant symbol/sound association issues or

phonics issues, with concomitant ADHD, which exacerbates learning, and some receptive

expressive language difficulties that also impact learning.” Doc. 13.3p.426, ll.16-21. The

District had significant foundational work do to with the Student because of this profile –

he required repeated instruction to learn the alphabet, the letter names and then the letter

sounds. Doc. 13.3 p.1116, ll.7-11. He required constant adult support and numerous

accommodations in order to stay focused on the instruction. Doc. 13.3 p.1112. The ALJ

in error found that the “gap” between the Student’s reading level and his peers indicated

failure by the District. She ignored the progress the Student did make and the opinions of

Parents’ experts that it would be speculation to opine that he might be further along given
                                              3
        CASE 0:20-cv-01036-DWF-KMM Doc. 26 Filed 11/13/20 Page 4 of 5




other services. Doc. 13.3 p. 441,ll.5-10; p. 197, ll.5-6 (“we don’t know if 90 minutes of

service is appropriate until we get some progress [data]”)p.244, ll. 24-25 (“I don’t know

if [Student] can learn to read at grade level”); Doc.13.3 p.464,ll.8-13. The standard under

IDEA is not whether the Student achieves with his peers but whether the suite of services

provided is designed to meet the student’s unique needs and aims to produce progress.



III.   Student Received a FAPE.

       The record in this case demonstrates that the Student made progress in light of his

unique needs. The ALJ found C.B. v. Special Sch. Dist. 1, 636 F.3d 981 (8th Cir. 2011)

dispositive. Doc. No. 13-5, at 40. But clearly is not. In C.B., the student’s only

disability was dyslexia. 636 F.3d at 983-84. In contrast, the Student in this case has

significant phonological processing issues, significant phonics issues, significant ADHD,

autism and receptive expressive language difficulties - all conditions that impact learning.

M.L.K. had research-based reading programming in kindergarten, C.B. did not have such

programming until grade three. C.B. had only 30 minutes of small group reading up to

grade three. M.L.K. had one to one instruction from Kindergarten on and his minutes of

special education increased from 30 minutes per day to 90 minutes per day. In light of

these stark differences, the ALJ’s reliance on the C.B. decision was misplaced.

       This case is much more akin to K.D. v. Downington Sch. Dist., 904 F.3d 248 (3trd

Cir. 2018). Like in this case, K.D.’s educators had “significant foundational work to do”

because K.D. had ADHD, processing issues, reading and math learning disabilities. Id. at

254. The Court found that K.D.'s slow progress did not prove that her IEPs were

                                             4
        CASE 0:20-cv-01036-DWF-KMM Doc. 26 Filed 11/13/20 Page 5 of 5




deficient. “The IEP must aim to enable the child to make progress. We may not rely on

hindsight to second-guess an educational program that was reasonable at the time. Rather

than presuming grade-level advancement, the Act requires revisions to education

programs “as appropriate to address any lack of expected progress toward the annual

goals and in the general education curriculum, where appropriate.” Id. at 255.

1414(d)(4)(A)(ii), (ii)(I) . Dunn at 255 (internal citations omitted). That is precisely what

occurred here; the District identified the needs and addressed them with ever increasing

intensity and the Student made slow progress in reading and great progress in the

foundational skills.



IV.    Conclusion

       The evidence clearly supports the conclusion that the District’s evaluation was

appropriate, and that the Student received a FAPE. The ALJ’s order should be reversed

and judgment entered in the District’s favor.

                                          RATWIK, ROSZAK & MALONEY, P.A.



Dated:11/13/2020                    By:             s/ Laura Tubbs Booth
                                                    Laura Tubbs Booth
                                                    Attorney Reg. No. 0186910
                                                    Christian R. Shafer
                                                    Attorney Reg. No. 0387947
                                                    730 Second Avenue South, Suite 300
                                                    Minneapolis, MN 55402
                                                    ATTORNEYS FOR PLAINTIFF

RRM:   386278


                                                5
